Title: [Diary entry: 15 December 1785]
From: Washington, George
To: 

Thursday 15th. Thermometer at 40 in the Morng. 45 at Noon and  at Night. Moderate & clear all the fore part of the day with the Wind at So. East, but not fresh. In the Afternoon it began to lower—at Dusk turned very cloudy and in the Night set in to a constant rain. Mr. Shaw went up to Alexandria, after dinner, to a Ball I presume. And in the Evening Joseph Winzor & Willm. Kirchwall 2 of my tenants from Frederick came in & stayed all Night.